124 F.3d 211
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Antonio GUTIERREZ, Petitioner-Appellant,v.Manfred MAASS, Superintendent, Respondent-Appellee.
No. 96-35627.
United States Court of Appeals, Ninth Circuit.
Augued and Submitted September 8, 1997.Decided September 22, 1997.

Appeal from the United States District Court for the District of Oregon, Ancer L. Haggerty, District Judge, Presiding;  No. CV-95-06068-JMS.
Before:  CANBY, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
ORDER*


2
The judgment of the district court is AFFIRMED for the reasons set forth in Magistrate Judge Janice M. Stewart's Findings and Recommendation filed on March 14, 1996, and the district court's order filed on April 18, 1996.


3
IT IS SO ORDERED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3